DETAILED ACTION

Status of Claims
This action is a non-final office action in response to the claims filed on 05/21/2021.
Claims 1 – 20 are currently pending and have been examined on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/06/2022 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

• “determining, by a controller, a set of TCCS operational measurements; obtaining, by the controller, a set of TCCS operational settings; determining, by the controller, a set of cargo measurements…” in claim 1; as per claim 11, “the controller is configured to” perform the functions of claim 11.

• and subsequent recitations of the controller in the dependent claims.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

A review of the entire specification yielded the below corresponding structures for the controller on pg. 8, ln. 30 – pg. 9, ln. 3: “The controller can include a processor, memory, and/or communication ports to communicate with e.g., other components of the TCCS.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “determining… a set of… operational measurements,” “obtaining… a set of… operational settings,” “determining… a set of cargo measurements,” “creating a shipment performance log based on the set of… operational measurements, the set of… operational settings, and the set of cargo measurements,” publishing the shipment performance log to a data repository,” and “retrieving the shipment performance log to facilitate disposition of goods.” 

2A Prong 1: The limitations of “determining… a set of… operational measurements,” “obtaining… a set of… operational settings,” “determining… a set of cargo measurements,” “creating a shipment performance log based on the set of… operational measurements, the set of… operational settings, and the set of cargo measurements,” publishing the shipment performance log to a data repository,” and “retrieving the shipment performance log to facilitate disposition of goods,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a business relation or commercial interaction, but for the recitation of generic computer components. That is, other than reciting a “controller” configured to implement the method, nothing in the claim element precludes the step from practically being performed in a commercial interaction. For example, but for the “controller” language, the functions in the context of this claim encompass providing tracking information to stakeholders for a shipped item. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas e.g., “commercial or legal interactions (including business relations).” Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related element of “controller” is recited at a high level of generality and performs generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “internal space,” “vehicle,” “cargo,” and “goods” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping and are not indicative of integration into a practical application (see MPEP 2106.05(h)). The additional elements of “transport climate control system,” “refrigeration circuit,” “compressor,” “condenser,” “expansion device,” and “evaporator” are recited at a high level of generality merely limit the field of use of the judicial exception a particular technological environment and are not indicative of integration into a practical application (see MPEP 2106.05(h)). Furthermore, the functionality of “publishing the shipment performance log to a data repository” and “retrieving the shipment performance log” is directed to extra-solution activity that is appended to the abstract idea and is thus not indicative of integration into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related element of “controller” amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “internal space,” “vehicle,” “cargo,” and “goods” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, while the additional elements of “transport climate control system,” “refrigeration circuit,” “compressor,” “condenser,” “expansion device,” and “evaporator” are recited at a high level of generality merely limit the field of use of the judicial exception a particular technological environment, and do not add significantly more to the abstract idea. The extra-solution functionality of “publishing the shipment performance log to a data repository” and “retrieving the shipment performance log” has been found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting: “Electronic recordkeeping,” and “Storing and retrieving information in memory”), and thus do not amount to significantly more. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Dependent claims 2 – 10 & 12 – 20 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related element of “controller” recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “internal space,” “goods,” and “cargo” in the dependent claims are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping and likewise do not add significantly more to the abstract idea. The additional elements of “sensors,” “telematics,” and “block chain network” merely generally link the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)). The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims neither integrate the judicial exception into a practical applicant, nor do they amount to an improvement in the functionality of a computer or any other technology, and are therefore ineligible.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 4, 7 – 8, 11 – 12, 14, & 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhakar et al. (US 20200019931 A1) in view of Jonsson et al. (US 20180347895 A1).

As per claim 1, Prabhakar discloses a method for conveying data from a transport climate control system (TCCS) that provides climate control within an internal space moved by a vehicle ([0004] & claim 1), the method comprising:

Regarding the above preamble, Prabhakar, in [0025] – [0027], discloses conveying climate data from an internal monitored “material storage container on the vehicle” ([0035] & [0037]), but does not explicitly disclose a climate control system that provides climate control within the internal vehicle space. However, Jonsson, in [0014] & [0107], teaches “a refrigeration system configured to control a climate of an interior cargo compartment.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the climate control system as in Jonsson in the internal vehicle storage space of Prabhakar with the motivation “to control a climate of an interior cargo compartment,” as evidenced by Jonsson (abstract).

Prabhakar further discloses wherein the method comprises:

	• determining, by a controller, a set of TCCS operational measurements (Fig. 1 & [0025] – [0026], & [0043], “controller 120 can receive the data generated by each IoT device 122” including measurements of “pressure, density, volume, mass, and/or other physical characteristic(s) of the material.” As per [0032] & [0038], the controller 120 receives and analyzes a set of continuous cargo measurements in real-time.);

Regarding the following limitation, 
	
• obtaining, by the controller, a set of TCCS operational settings,

Prabhakar, in [0026], discloses that the controller 120 obtains an “acceptable range of values” for climate conditions within a vehicle cargo space. To the extent to which Prabhakar does not appear to explicitly disclose wherein the obtained climate condition values are settings that are used by a climate control system to control internal conditions of the cargo space, Jonsson, in [0141], teaches that obtained values are “settings that define desired target values or ranges for a predefined physical property that the refrigeration system control unit is configured to reach and maintain,” such as “a desired return air temperature and/or a humidity level and/or a concentration of gas and/or another property.” Rationale to combine Jonsson persists.

Prabhakar further discloses:

	• determining, by the controller, a set of cargo measurements (Fig. 1 & [0025] – [0026], & [0043], “controller 120 can receive the data generated by each IoT device 122” including temperature measurements. As per [0032] & [0038], the controller 120 receives and analyzes a set of continuous temperature measurements in real-time.);

	• creating a shipment performance log based on the set of TCCS operational measurements, the set of TCCS operational settings, and the set of cargo measurements ([0026], the controller 120 creates a log based on any conditions measurements that have deviated from the acceptable range of values (i.e., operational settings as modified by Jonsson above). As per [0043], the log can also include conditions data that did not deviate from the acceptable range of values.);

	• publishing the shipment performance log to a data repository ([0027] & [0042] – [0043], the “controllers 120 can access the DLS 112 to write the alert record(s) 114 to the DLS 112.”);

	• and retrieving the shipment performance log to facilitate disposition of goods in the internal space ([0027], [0029], [0036] & [0044] – [0045], “One or more stakeholder server devices 104” can retrieve the data stored on the DLS. Note: The claim language of “to facilitate disposition of goods in the internal space” appears to be an intended use of the system, cannot affect the limitations recited in the claim, does not recite a structural limitation and, therefore, is given no patentable weight. MPEP 2111.04 states: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.” Claims Directed to an Apparatus must be distinguished from the prior art in terms of structure rather than function, in re Danly 263 F.2d 844, 847, 120 USPQ 528-531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (bd Pat. App. & Inter. 1987).).

As per claim 11, Prabhakar discloses a system (claim 9 & Fig. 1 & [0025] – [0027]) for transporting climate-monitored cargo in a vehicle. To the extent to which Prabhakar does not explicitly disclose a transport climate control system (TCCS) that provides climate control within an internal space moved by a vehicle, Jonsson, in [0014] & [0107], teaches “a refrigeration system configured to control a climate of an interior cargo compartment,” the TCCS comprising:

	a refrigeration circuit including a compressor, a condenser, an expansion device, and an evaporator ([0121], “The refrigeration circuit comprises a compressor 607, a condenser 609, an expansion device 614 and an evaporator 606.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the climate control system as in Jonsson in the internal vehicle storage space of Prabhakar with the motivation “to control a climate of an interior cargo compartment,” as evidenced by Jonsson (abstract).

Prabhakar further discloses a controller ([0026] – [0027], “controller 120”), wherein the controller is configured to:

	• determine a set of TCCS operational measurements (Fig. 1 & [0025] – [0026], & [0043], “controller 120 can receive the data generated by each IoT device 122” including measurements of “pressure, density, volume, mass, and/or other physical characteristic(s) of the material.” As per [0032] & [0038], the controller 120 receives and analyzes a set of continuous cargo measurements in real-time.);

Regarding the following limitation, 
	
• obtain a set of TCCS operational settings,

Prabhakar, in [0026], discloses that the controller 120 obtains an “acceptable range of values” for climate conditions within a vehicle cargo space. To the extent to which Prabhakar does not appear to explicitly disclose wherein the obtained climate condition values are settings that are used by a climate control system to control internal conditions of the cargo space, Jonsson, in [0141], teaches that obtained values are “settings that define desired target values or ranges for a predefined physical property that the refrigeration system control unit is configured to reach and maintain,” such as “a desired return air temperature and/or a humidity level and/or a concentration of gas and/or another property.” Rationale to combine Jonsson persists.

Prabhakar further discloses:

	• determine a set of cargo measurements (Fig. 1 & [0025] – [0026], & [0043], “controller 120 can receive the data generated by each IoT device 122” including temperature measurements. As per [0032] & [0038], the controller 120 receives and analyzes a set of continuous temperature measurements in real-time.);

	• create a shipment performance log based on the set of TCCS operational measurements, the set of TCCS operational settings, and the set of cargo measurements ([0026], the controller 120 creates a log based on all conditions measurements (“pressure, temperature, volume, or density”) that have deviated from the acceptable range of values (i.e., operational settings as modified by Jonsson above). As per [0043], the log can also include conditions data that did not deviate from the acceptable range of values.);

	• and publish the shipment performance log to a data repository ([0027] & [0042] – [0043], the “controllers 120 can access the DLS 112 to write the alert record(s) 114 to the DLS 112.”).

As per claims 2 & 12, Prabhakar / Jonsson disclose the limitations of claims 1 & 11. Prabhakar further discloses:

	• obtaining, by a plurality of TCCS sensors, the set of TCCS operational measurements ([0025] & [0027], sensors 122 generate operational measurement data.);

	• and communicating the set of TCCS operational measurements to the controller ([0026], “controller 120 can receive the data generated by each IoT device 122”);

	• wherein the set of TCCS operational measurements includes one or more of an ambient temperature outside of the internal space, an ambient humidity outside of the internal space, a compressor suction pressure, a compressor discharge pressure, a supply air temperature of air supplied into the internal space, a return air temperature of air returned from the internal space, and a humidity within the internal space (Fig. 1 & [0025] – [0026], & [0043], “controller 120 can receive the data generated by each IoT device 122” including temperature measurements).

As per claims 4 & 14, Prabhakar / Jonsson disclose the limitations of claims 1 & 11. To the extent to which Prabhakar does not appear to explicitly disclose, Jonsson teaches wherein the set of TCCS operational settings includes one or more of:

	• a tight temperature control configuration, a loose temperature control configuration, a setpoint temperature ([0141], an operational setting can “define desired target values or ranges for a predefined physical property that the refrigeration system control unit is configured to reach and maintain,” such as per [0144], “to approach some target value e.g. a set point temperature.”), a continuous airflow configuration, and a start-stop airflow configuration. Rationale to combine Jonsson persists.

As per claims 7 & 17, Prabhakar / Jonsson disclose the limitations of claims 1 & 11. Prabhakar further discloses wherein the set of cargo measurements includes one or more of:

	• a weight of goods in the internal space, a type of goods in the internal space, a temperature measurement in the internal space (Fig. 1 & [0025] – [0026], & [0043], “controller 120 can receive the data generated by each IoT device 122” including temperature measurements.), a humidity measurement in the internal space, and a vibration measurement in the internal space

As per claims 8 & 18, Prabhakar / Jonsson disclose the limitations of claims 1 & 11. Regarding the following limitations, 

	• wherein the shipment performance log includes one or more of temperature controlled by the TCCS, an insulation performance of the TCCS, and a certification of the goods,

Prabhakar, in [0026] & [0043], discloses creating a shipment performance log which includes temperature data elements which have deviated from a desired range. To the extent to which Prabhakar does not appear to explicitly disclose wherein the temperature is controlled by the TCCS, Jonsson teaches this element in [0014], [0028], [0035], [0107], & [0141], refrigeration system that controls the temperature to a target temperature.). Rationale to combine Jonsson persists.

Claims 3 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhakar et al. (US 20200019931 A1) in view of Jonsson et al. (US 20180347895 A1) in view of High et al. (US 20170261237 A1).

As per claims 3 & 13, Prabhakar / Jonsson disclose the limitations of claims 1 & 11. To the extent to which Prabhakar does not appear to explicitly disclose the following limitation, High teaches:

	• wherein the set of TCCS operational measurements includes pre-loading operational measurements ([0025], detecting a temperature measurement of a cargo space before cargo is loaded.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pre-loading operational measurements as in High in the invention of Prabhakar / Jonsson with the motivation “to ensure that items are stored at proper temperatures during transport,” as evidenced by High ([0022]).

Prabhakar further discloses wherein the set of TCCS operational measurements includes:

	• operational measurements in transit ([0005], [0033], [0038], the sensors monitor the conditions of the cargo “during its transport”) and operational measurements upon arrival of destination ([0033], the sensors monitor the conditions during unloading of the cargo i.e., upon unloading at a destination.).

Claims 5 – 6 & 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhakar et al. (US 20200019931 A1) in view of Jonsson et al. (US 20180347895 A1) in view of Jang et al. (US 20210096572 A1).

As per claims 5 & 15, Prabhakar / Jonsson disclose the limitations of claims 4 & 14. To the extent to which Prabhakar does not appear to explicitly disclose the following limitation, Jang teaches:

	• wherein the tight temperature control configuration is for controlling a deviation of an actual temperature in the internal space from the setpoint temperature, the deviation being less than or equal to a first predetermined threshold ([0135] – [0135], maintaining a target temperature range, which, as per [0136], “the recommended temperature is only a single temperature or is of a relatively narrow temperature range… the target range for “watermelon” may be set as 8 to 14° C., which is a range of ±3° C. from the recommended temperature of 11° C. The target range for “juice” may be set as 6 to 12° C.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tight temperature control configuration as in Jang in the invention of Prabhakar / Jonsson “in order to maintain temperature of an article… within a target range,” as evidenced by Jang ([0134]).

As per claims 6 & 16, Prabhakar / Jonsson disclose the limitations of claims 4 & 14. To the extent to which Prabhakar does not appear to explicitly disclose the following limitation, Jang teaches:

	• wherein the loose temperature control configuration is for controlling a deviation of an actual temperature in the internal space from the setpoint temperature, the deviation being greater than a first predetermined threshold but less than or equal to a second predetermined threshold ([0135] – [0135], maintaining a target temperature range. As per [0136], for a “wide temperature range, the controller 270 may set such a wide temperature range as the target range. As an example, the target range for “udon” may be set as 58 to 70° C,” which is greater than a first predetermined threshold of the tight temperature range for watermelon cargo, in which “the recommended temperature is only a single temperature or is of a relatively narrow temperature range… the target range for “watermelon” may be set as 8 to 14° C., which is a range of ±3° C. from the recommended temperature of 11° C. The target range for “juice” may be set as 6 to 12° C.”). Rationale to combine Jang persists.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Prabhakar et al. (US 20200019931 A1) in view of Jonsson et al. (US 20180347895 A1) in view of Burtner et al. (US 20160238406 A1).

As per claim 9, Prabhakar / Jonsson disclose the limitations of claim 1. Regarding the following limitations, Prabhakar, in [0038], discloses that conditions alert data is used “to perform remediation actions” with respect to the cargo. To the extent to which Prabhakar does not appear to explicitly disclose wherein the remediation actions include the following steps, Burtner teaches wherein disposition of goods includes one or more of:

	• accepting the goods, inspecting the goods ([0015] & [0054], inspecting goods when a temperature sensor crossed an anomaly threshold.), rejecting the goods, and intervening to save the goods ([0054], “divert the container to a nearby facility for assistance with diagnosing and/or repairing the problem”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Burtner in the invention of Prabhakar / Jonsson with the motivation “to improve efficiencies in a business or provide current real time temperature readings to a central dispatch so that expensive, temperature sensitive, and perishable cargo loads do not spoil,” as evidenced by Burtner ([0039]).

Claims 10 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhakar et al. (US 20200019931 A1) in view of Jonsson et al. (US 20180347895 A1) in view of Goodman et al. US 20160042318 A1).

As per claims 10 & 20, Prabhakar / Jonsson disclose the limitations of claims 1 & 11. Prabhakar further discloses:

	• wherein the data repository is Blockchain ([0015], [0017], & [0027], the DLS repository is “a blockchain”),

	• publishing the shipment performance log includes disseminating, notarizing, and sharing the shipment performance log via the data repository ([0027] & [0042] – [0043], the “controllers 120 can access the DLS 112 to write the alert record(s) 114 to the DLS 112” i.e., to disseminate and share the logs to the DLS system. As per [0027], [0029], [0036] & [0044] – [0045], the DLS data is shared with “One or more stakeholder server devices 104.” As per [0018] – [0019], the published data to the blockchain is notarized when all entities agree to validate the transaction, and “validation of transactions includes verifying digital signatures associated with respective transactions. For a block to be added to the blockchain, a miner must demonstrate a proof of work before their proposed block of transactions is accepted by the peer-to-peer network, and is added to the blockchain.”).

Regarding the following limitations, Prabhakar, as stated above, discloses that sensor data is published to the DLS data repository. To the extent to which Prabhakar does not appear to explicitly disclose the following limitation, Goodman teaches:

	• wherein publishing the shipment performance log to the data repository is performed via telematics of the TCCS ([0042], “telematics sensors 125 may include environmental sensors, such as air quality sensors, air pressure sensors, humidity sensors, temperature sensors, and/or the like,” which provide measurements to “data collection device 130.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Goodman in the invention of Prabhakar / Jonsson with the motivation “to indicate to a user certain shipments that are likely to arrive without complying with all of the customer-defined shipping requirements, such that a user can take remedial action to minimize or eliminate the likelihood of the shipment failing to comply with the customer-defined shipping requirements,” as evidenced by Goodman (abstract).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Prabhakar et al. (US 20200019931 A1) in view of Jonsson et al. (US 20180347895 A1) in view of Stollman et al. (US 20220277261 A1).

As per claim 19, Prabhakar / Jonsson disclose the limitations of claim 1. Regarding the following limitations, Prabhakar, in Fig. 1 & [0025] – [0026], & [0043], discloses conditions “data generated by each IoT device 122” including measurements of “pressure, density, volume, mass, and/or other physical characteristic(s) of the material.” To the extent to which Prabhakar does not appear to explicitly disclose wherein the sensors 122 are embedded in the goods, Stollman teaches this element:

	• a set of sensors embedded in the goods, the set of sensors is configured to obtain the set of cargo measurements ([0080], “The sensors 93 could be attached to the product packaging, or in certain embodiments attached directly to the product”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Stollman in the invention of Prabhakar / Jonsson so that “automatic alerts could be generated and recorded to the blockchain log showing when and where such adverse external conditions occurred,” as evidenced by Stollman ([0080]).









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628